Citation Nr: 0629373	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988 with service in the Air Force National Guard of Arkansas 
from September 1989 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied service connection 
for a left ankle disability, hearing loss, and tinnitus.  

The veteran testified before a Decision Review Officer at the 
RO in November 2003.  The veteran and his wife testified 
before the undersigned at a videoconference hearing in 
December 2004.  Transcripts of both hearings are of record.  

In March 2006 the Board denied the claim of entitlement to 
service connection for a left ankle disability.  As such, 
this matter is no longer in appellate status.  In that 
decision the Board remanded the claims of entitlement to 
service connection for hearing loss and tinnitus for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  




For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
The results normally are provided in the following chart 
along with the Maryland CNC results for each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT






Although the veteran's service medical records are negative 
for a diagnosis of right or left hearing loss, as well as 
tinnitus, the veteran has consistently reported noise 
exposure during service working near the flight line and 
hearing guns and explosions for training.  The veteran is 
competent to report noise exposure in service as it is a 
factual matter of which he has first hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. 
§ 3.159(a)(2).  

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection for such condition.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In March 2006 the Board noted that the veteran underwent a VA 
audiological consultation in February 2003.  A copy of this 
consultation was of record at that time; however, results of 
audiometric testing which was conducted at that consultation 
were not of record.  The VA audiologist found that the 
veteran had a mild sensorineural hearing loss at 1000 Hertz 
(Hz).  The VA audiologist, however, did not provide the exact 
results so that 38 C.F.R. § 3.385 could be accurately 
applied.  The Board remanded the claims so that the results 
of this testing could be associated with the claims file.  

VA outpatient treatment reports dated from February 2003 to 
March 2006 have been associated with the claims file; 
however, audiometric test results from February 2003 remain 
absent.  Rather, the VA outpatient treatment records added to 
the claims file since the March 2006 remand include a 
duplicate copy of the February 2003 audiological consultation 
which was previously of record.  

In addition, these records include a more recent audiological 
consultation conducted in October 2004, at which time the 
veteran reported that his hearing seemed to have gotten worse 
and his intermittent bilateral tinnitus continued to persist.  
Pure tone and speech thresholds were considered to be 
elevated and hearing sensitivity was noted to be essentially 
unchanged from the February 2003 test results.  The 
assessment noted test results to be within normal limits from 
250 to 8000 hertz, with a mild sensorineural hearing loss at 
1000 hertz.  However, again, the underlying audiometric 
testing results were not included.  See 38 C.F.R. § 3.385.  

The Board finds that the underlying audiometric testing 
results from the veteran's February 2003 and more recent 
October 2004 audiological consultations are pertinent to 
determining whether or not the veteran has current hearing 
loss disability as defined in 38 C.F.R. § 3.385.  Further, as 
these records are relevant to the appeal and are within the 
control of VA, they should be obtained and associated with 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Specifically, the more recent results of the October 2004 
audiological consultation were acknowledged to be available 
as the consultation report specifically stated "see 
audiogram in CPRS under Tools section."  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The evidence of record indicates that the veteran has a mild 
sensorineural hearing loss at 1000 Hz, and the veteran has 
consistently reported noise exposure during service working 
near the flight line and hearing guns and explosions for 
training.  As noted previously, the veteran is competent to 
report noise exposure in service as it is a factual matter of 
which he has first hand knowledge.  Washington, 19 Vet. App. 
362; 38 C.F.R. § 3.159(a)(2).  

The above testimony can be read as reporting a continuity of 
symptomatology of hearing loss and tinnitus since service.  
Such statements can serve to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
see Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that an examination was needed where veteran had offered 
competent evidence of a continuity of symptomatology).  

Given the incomplete results from the February 2003 and 
October 2004 audiological consultations, and the reports of 
symptoms since service, the Board finds that the veteran's 
claims for hearing loss and tinnitus meet the criteria for 
obtaining a VA examination.  Such examination is needed to 
obtain a competent medical opinion as to whether or not the 
veteran has current hearing loss and tinnitus which are 
etiologically related to service.  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the conosolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with notice on disability ratings and 
effective dates in the May 2006 supplemental statement of the 
case (SSOC), the United States Court of Appeals for the 
Federal Circuit has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as the SSOC.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  As the claims are being 
remanded for further development, the veteran should be 
provided notice on disability ratings and effective dates in 
separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Request all VA treatment records for 
hearing loss and tinnitus from March 2006 
to the present.  In addition, request the 
audiometric test results relied upon in 
the audiological consultations performed 
in February 2003 and October 2004.  

3.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
an otolaryngologist (ear, nose, and 
throat physician) at an appropriate 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

*	All appropriate tests and studies 
(to include audiometry, and speech 
discrimination testing, for the both 
ears, with all findings made 
available to the physician prior to 
the completion of his or her report) 
should be accomplished and all 
clinical findings should be reported 
in detail. 

*	The examiner should specifically 
indicate whether, based on the 
testing accomplished, the veteran 
currently has right and/or left ear 
hearing loss to an extent recognized 
as a disability for VA purposes 
(i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or auditory thresholds for 
at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz 
of 26 decibels or greater; or speech 
recognition scores using the Maryland 
CNC Test of less than 94 percent).  

*	With respect to any diagnosed hearing 
loss disability and/or tinnitus, the 
examiner should render an opinion, 
consistent with sound medical 
judgment, as to whether it is at 
least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability(ies) is/are 
medically related to the veteran's 
active military service, to include 
the veteran's seemingly plausible in-
service noise exposure/acoustic 
trauma allegedly experienced while 
serving in the Air Force.  

*	The examiner should set forth all 
examination findings, along with the 
complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. 268.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss and 
tinnitus on the merits.  If the veteran 
fails to report for the scheduled 
examination, without good cause, the RO 
must apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


